Citation Nr: 0638992	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  06-04 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Danville, 
Illinois


THE ISSUE

Entitlement to payment of unauthorized medical services 
provided by a private medical facility from August 15, 2005 
to August 17, 2005.


REPRESENTATION

Appellant represented by:	Lori S. Luncsford, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel



INTRODUCTION

According to the November 2005 Statement of the Case, the 
veteran had active service from September 1950 to August 
1953.  The appellant is his widow. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 determination by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Danville, Illinois. 


FINDING OF FACT

On October 27, 2006, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.  
Such notification was received prior to the promulgation of a 
decision in the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing by the appellant or by her authorized 
representative at any time before the Board promulgates a 
decision.  38 C.F.R. 
§ 20.204 (2006).  

In the present case, the Board received correspondence from 
the appellant's attorney on October 27, 2006 wherein it is 
noted that the appellant desired to withdraw her appeal.  As 
there remain no allegations of errors of fact or law for 
appellate consideration, the Board does not have jurisdiction 
to review the appeal and it is hereby dismissed.


ORDER

The appeal is dismissed.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


